Citation Nr: 1100727	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for a right ear disorder 
manifested by recurrent episodes of right ear pain/infections 
and/or hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1954 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in St. Petersburg, 
Florida.  

In November 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the St. Petersburg RO.  The hearing transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a right ear disorder 
described as recurrent episodes of right ear pain and infections, 
especially when exposed to cold.  He attributes this disability 
to an incident in service, wherein he recalls having a piece of 
fiberglass being lodged in his right ear and resulting in a 
puncture wound.

The Veteran also seeks service connection for tinnitus and 
hearing loss.  He attributes these disabilities to his in service 
noise exposure, which included sirens during his firefighter 
duties.

Notably, an October 2007 RO rating decision addressed many 
claims, including bilateral hearing loss.  The Veteran did not 
appear to timely appeal the hearing loss claim.  However, the 
Board will deem the listing of this issue in a July 2010 Board 
remand as waiving the requirements for the filing of a timely 
substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (VA waives objection to timeliness of substantive appeal 
by taking actions that lead the Veteran to believe that an appeal 
was perfected).

The Veteran's service treatment records (STRs) reflect his 
treatment for right otitis media beginning in May 1955.  The 
Veteran's ears were washed out, but there was no reference to any 
foreign materials being removed.  He was next treated for vertigo 
symptoms in July 1955, and a right ear infection again in 
September 1955.

The available postservice medical records do not reflect any 
treatment for a right ear disorder, hearing loss and/or tinnitus 
until many decades after the Veteran's separation from service.  
The Veteran was treated for a right ear infection, self-described 
by the Veteran as "swimmer's ear," in the VA clinical setting 
in August 2000.  In March 2006, he reported a prior diagnosis of 
right ear neuralgia.

A VA audiologist in August 2007 addressed the likely etiology of 
the Veteran's bilateral hearing loss and tinnitus, concluding 
that an opinion could not be provided without resort to 
speculation due to a number of variable factors, to include the 
length of time between inservice noise exposure and the first 
demonstration of hearing loss, the Veteran's history of post-
service noise exposure, a hearing pattern consistent with age-
related presbycusis and contradictory statements from the Veteran 
regarding the onset of his tinnitus (varying from an onset in 
service to many years thereafter).

In November 2010, the Veteran submitted an opinion that his 
hearing loss and tinnitus were related to noise exposure during 
service.  In particular, the examiner identified the Veteran's 
exposure to sirens as a fireman as the source of acoustic trauma.  
At his hearing, the Veteran also provided detailed testimony as 
to his noise exposure; he reported post-service treatment by a 
Dr. Kinne.  

On review of the current record on appeal, the Board finds that 
further medical examination and opinion is necessary to decide 
these claims.  38 U.S.C.A. § 5103A(d).  In this respect, the 
record is not clear pertaining to the appropriate diagnosis 
regarding the Veteran's reported recurrent right ear 
pain/infections and whether the currently claimed disability 
bears any relationship to the Veteran's documented treatment for 
ear infections during service.  Given the additional relevant 
evidence now of record, further follow-up opinion is needed.  See 
Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) 
(recognizing legitimacy of inconclusive medical opinion only when 
"time for obtaining other information has passed" and opinion 
is based on all "procurable and assembled data").  

For these reasons, the Board finds that additional development of 
the claims is warranted prior to final appellate review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and assist him in 
obtaining all available clinical records from 
Dr. Kinne.

2.  Associate with the claims folder the 
Veteran's clinical records of treatment for 
his right ear disorder, hearing loss and 
tinnitus at the VA Daytona Beach Outpatient 
Treatment Center since November 2010.

3.  Then, schedule the Veteran for 
appropriate examination(s) to determine the 
appropriate diagnosis regarding the Veteran's 
reported recurrent right ear pain/infections 
and whether the current disability bears any 
relationship to the Veteran's documented 
treatment for ear infections during service.  
The claims folder must be provided to the 
examiner(s) for review.

Following examination and review of the 
claims folder, the examiner is requested to 
provide opinion on the following questions:

   a) identify, if possible, the appropriate 
diagnosis for the current right ear 
disability, including the reported recurrent 
right ear pain/infections which includes 
right ear pain when exposed to cold weather 
(if any);

   b) if a right ear disability is found, 
including hearing loss and tinnitus,  provide 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
right ear disorder first manifested in 
service and/or is causally related to an 
event in service, to include the alleged 
lodging of foreign body material in the right 
ear canal in May 1955; and

   c) whether the currently diagnosed hearing 
loss and/or tinnitus is causally related to 
an event in service, to include the alleged 
lodging of foreign body material in the right 
ear canal in May 1955 and/or noise exposure 
while performing firefighter duties?

If the examiner cannot provide any of the 
opinions sought with resort to speculation, 
the examiner is requested to provide the 
reason(s) why such an opinion would be 
speculative.

4.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

